             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,        :
                                 :
                 Plaintiff,      :
     v.                          :                   Civil No.
                                 :
ONE 2015 CADILLAC ATS COUPE, VIN :
1G6AJ1RX2F0136679,               :
                                 :
ONE 2013 TOYOTA 4RUNNER SR5      :
LIMITED TRAIL, VIN               :
JTEBU5JR4D5145750,               :
                                 :
ONE 2005 TOYOTA TACOMA           :
EXTENDED CAB X-RUNNER, VIN       :
5TETU22N65Z096018                :
                                 :
                 Defendants.     :
                                 :
[CLAIMANT: CARLOS DELGADO]       :                   December 19, 2018


                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham United

States Attorney for the District of Connecticut, and David X. Sullivan, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property, One 2015 Cadillac ATS Coupe, VIN 1G6AJ1RX2F0136679,

One 2013 Toyota 4Runner SR5 Limited Trail, VIN JTEBU5JR4D5145750, and One 2005
              Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 2 of 9



Toyota Tacoma Extended Cab X-Runner, VIN 5TETU22N65Z096018 (“Defendant Vehicles@)

for violations of 21 U.S.C. ' 881(a)(4).

                                    THE DEFENDANT IN REM

        2.      The Defendants are One 2015 Cadillac ATS Coupe, VIN 1G6AJ1RX2F0136679,

One 2013 Toyota 4Runner SR5 Limited Trail, VIN JTEBU5JR4D5145750, and One 2005

Toyota Tacoma Extended Cab X-Runner, VIN 5TETU22N65Z096018.

        3.    The Defendant Vehicles are currently in the custody of the United States Marshal=s

Service.

                                   JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Vehicles. This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

        5.      This Court has in rem jurisdiction over the Defendant Vehicles under 28 U.S.C. §

1355(b). Upon the filing of this complaint, the plaintiff requests that the Court issue arrest

warrants in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the

Defendant Vehicles pursuant to 18 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

        7.      Carlos Delgado has filed administrative claims of ownership of the Defendant

Vehicles.

                                     BASIS FOR FORFEITURE

        8.      The Defendant Vehicles are subject to forfeiture pursuant to 21 U.S.C. ' 881(a)(4)

because each constitutes a conveyance which was used, or intended to be used, to facilitate the
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 3 of 9



transportation, sale, receipt, possession or concealment of a controlled substance in violation of

the Controlled Substances Act, 21 U.S.C. '' 801 et seq.

                             BACKGROUND OF INVESTIGATION

       9.      During February of 2018, law enforcement received information from multiple

confidential sources (CSs) that an individual named Carlos Delgado (“Delgado”) and his drug

trafficking organization (“DTO”) were distributing large quantities of heroin and cocaine in the

Willimantic, CT area. The CSs told law enforcement that Delgado received kilogram quantities

of cocaine through the United States Postal Service from Puerto Rico and similar quantities of

heroin from Mexico.

       10.     On March 20, 2018, law enforcement met with a confidential source (CS-1) who

provided law enforcement with information regarding Delgado’s narcotics trafficking. CS-1 told

law enforcement that Delgado was looking for local addresses to use to send mailed packages

from Puerto Rico. CS-1 told law enforcement that he/she knew Delgado had used the United

States Mail to ship kilograms of cocaine from Puerto Rico in the past. CS-1 provided law

enforcement with an address that Delgado had previously used for this purpose.

       11.    CS-1 told law enforcement that once Delgado had an address that he could use, he

would contact his source in Puerto Rico and instruct him/her to mail a package. Delgado would

track the progress of the package using tracking information on his phone. CS-1 told law

enforcement that Delgado typically has traps installed in his vehicles which law enforcement

knows are commonly used by illegal drug traffickers to conceal quantities of drugs while being

transported from one location to another in automobiles. CS-1 said that Delgado had a trap

installed in his 2005 Toyota Tacoma.


                                                 3
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 4 of 9



       12.     CS-1 told law enforcement that on the night of March 18, 2018, he/she helped

Delgado move two of his vehicles from his residence. CS-1 helped Delgado move his 2015

Cadillac to a nearby parking lot. CS-1 also moved Delgado’s 2013 Toyota 4Runner out of

Delgado’s garage. Delgado then left the area in the 4Runner. CS-1 told law enforcement that on

this same night, he/she saw a black duffel bag in the back of the Toyota 4Runner. Delgado

opened the bag and CS-1 observed approximately $215,000 to $230,000 in United States

Currency inside of the bag. CS-1 also saw a similar duffel bag in the back of the Cadillac but did

not see its contents. CS-1 said it was similar in size and color as the bag containing the currency.

       13.     On May 17, 2018, CS-1 told law enforcement that a package was coming through

the mail to Delgado to be delivered on May 21, 2018 to 2979 Main Street, Coventry, CT. Law

enforcement established surveillance at both the Main Street address and Delgado’s residence

located at 86 Pleasant Valley Road, Mansfield, CT. Law enforcement observed that Delgado’s

2015 Cadillac and his 2013 Toyota 4Runner were both parked in the driveway of his residence.

       14.   Law enforcement observed Delgado operating the 2013 Toyota 4Runner and

maintained surveillance of Delgado as he drove around various locations in Willimantic and

Coventry. Law enforcement eventually observed Delgado in the 4Runner and parking at 2979

Main Street, Coventry. CS-1 contacted law enforcement and told them that Delgado was in

possession of the package and that Delgado said this was a test run for this particular address.

Delgado then returned to his residence and exited the 4Runner and entered the house.

       15.     On May 29, 2018, CS-1 told law enforcement that Delgado had just called

him/her and said a package containing narcotics had just arrived at the 2979 Main Street,

Coventry location. Delgado instructed CS-1 to pick up the package and deliver it to Delgado.


                                                 4
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 5 of 9



CS-1 went to 2979 Main Street, retrieved the package and delivered it to Delgado at a pizza

restaurant in Coventry. Delgado drove his 2015 Cadillac to meet CS-1 and take possession of the

package. CS-1 took a picture of the package before delivering it to Delgado and provided it to

law enforcement, who observed that it was sent from Puerto Rico.

       16.    On June 12, 2018, law enforcement met with CS-1. CS-1 told law enforcement

that he/she had recently met with an individual named Juan Torres-Fernandez (“Fernandez”).

Fernandez told CS-1 that Delgado has traps in both his 2015 Cadillac and his 2005 Toyota

Tacoma for the purposes of concealing the presence of narcotics. Fernandez said the trap in the

Cadillac was opened and closed by buttons on the steering wheel and that the trap in the Tacoma

was located in the center console. Fernandez also told CS-1 that he was once with Delgado and

witnessed Delgado place $100,000 in the trap located in the 2005 Toyota Tacoma.

       17.     On June 20, 2018, law enforcement received information from the United States

Postal Service that a parcel being sent from Puerto Rico was destined for 2979 Main Street,

Coventry, CT. This is the address that Delgado is known to use to receive packages containing

narcotics. The parcel was intercepted at a post office in Hartford. Law enforcement brought in a

canine trained in the detection of narcotics. The parcel was placed among other similarly sized

packages for the canine to examine. The canine alerted to the presence of narcotics in the subject

parcel. After obtaining a federal search warrant, law enforcement opened the package and

discovered a kilogram of cocaine.

       18.      On June 22, 2018, law enforcement received information from CS-1 that Delgado

was mailing a large amount of United States Currency to Puerto Rico. Law enforcement and the

United States Postal Service were able to intercept the package and brought it to a post office in


                                                 5
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 6 of 9



Hartford, CT. The package was destined for Puerto Rico and had a return address of 131 Echo

Drive, Willimantic, CT. 131 Echo Drive is the residence of Juan Torres-Fernandez, a member of

the Delgado DTO. Law enforcement brought in a canine trained in the detection of narcotics.

The canine alerted to the presence of narcotics in the subject parcel. After obtaining a federal

search warrant, law enforcement opened the package and discovered $26,860 in United States

Currency.

       19.    On July 9, 2018, law enforcement executed an arrest warrant on Delgado and took

him into custody in Willimantic, CT. On this same date, law enforcement executed four federal

search and seizure warrants on Delgado’s residence located at 86 Pleasant Valley Road,

Mansfield, CT, and on the three Defendant Vehicles. From Delgado’s residence, law

enforcement seized approximately one kilogram of heroin, packaging materials, and several

firearms.

       20.     Law enforcement seized the 2005 Toyota Tacoma and the 2015 Cadillac ATS

Coupe from the rear of Delgado’s residence. The 2013 Toyota 4Runner was seized from the

residence of Juan Torres-Fernandez. While searching the Defendant Vehicles, law enforcement

discovered $49,015.00 located in two black bags in the trunk of the 2015 Cadillac.

       21.     Delgado was charged with the following federal offenses: Conspiracy to Possess

with Intent to Distribute and Distribution of Cocaine; Possession with Intent to Distribute One

Kilogram or More of Heroin; Unlawful Possession of a Firearm; and Money Laundering.

       22.     Following his arrest, Delgado was brought to the Willimantic Police Department.

Law enforcement advised Delgado of his Miranda Rights which he waived and signed an

acknowledgment of his waiver. Delgado told law enforcement “I have a lot of bikes, cars,” and it


                                                 6
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 7 of 9



has “been a long while since I had a job.” Delgado told law enforcement that, “I pay my taxes

and property taxes.” Delgado said that when he was sending small amounts of cash ($20,000 to

$25,000) to purchase narcotics, he would send it in the mail. Delgado said that the most cash he

ever sent at one time was $197,000, which he sent via a courier.

       23.     The Defendant Vehicles were seized by the Drug Enforcement Administration on

July 9, 2018 because they were used, or intended to be used, to facilitate the transportation, sale,

receipt, possession or concealment of a controlled substance in violation of the Controlled

Substances Act 21 U.S.C. §§ 801 et seq., and are, therefore, subject to forfeiture to the United

States of America pursuant to 21 U.S.C. § 881(a)(4).

       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem for

One 2015 Cadillac ATS Coupe, VIN 1G6AJ1RX2F0136679, One 2013 Toyota 4Runner SR5

Limited Trail, VIN JTEBU5JR4D5145750, and One 2005 Toyota Tacoma Extended Cab X-

Runner, VIN 5TETU22N65Z096018 be issued; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the

Defendant Vehicles to be condemned and forfeited to the United States of America for




                                                  7
             Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 8 of 9



disposition according to law; and that the United States of America be granted such other and

further relief as this Court may deem just and proper.




                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                     /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     ASSISTANT U.S. ATTORNEY


                                                       /s/ David X. Sullivan
                                                     DAVID X. SULLIVAN
                                                     ASSISTANT U.S. ATTORNEY
                                                     157 CHURCH STREET
                                                     NEW HAVEN, CT 06510
                                                     TELEPHONE: (203) 821-3700
                                                     Fed Bar No ct03793




                                                 8
              Case 3:18-cv-02078 Document 1 Filed 12/19/18 Page 9 of 9



                                             DECLARATION

       I am a Task Force Officer of the Drug Enforcement Administration and the case agent

assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true to

the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 19th day of December, 2018.



                                                  /s/ Eric Myshrall
                                                ERIC MYSHRALL
                                                TASK FORCE OFFICER
                                                DRUG ENFORCEMENT ADMINISTRATION




                                                  9
